Title: To George Washington from Henry Knox, 2 October 1783
From: Knox, Henry
To: Washington, George


                        
                            Sir
                            Westpoint 2d October 1783
                        
                        By some bad arrangement of the post, which has been detained two days upon the road, I did not receive your
                            excellencys dispatches of the 23, and 25 ultimo untill last night.
                        I will attend to your directions to discharge the invalids and those whose times of service will
                                shortly expire. If 3000 men or any number near it, should be absolutely necessary for a
                            considerable part, or the whole of the Winter, it would be proper to make some immediate arrangements to procure wood, and
                            to render them comfortable in Barracks. Upon this point I, request your Excellencys directions as soon as possible. The
                            redoubts, barracks, and the huts occupied by Colonel Swifts regiment last winter, and one regiment to hut anew would
                            probably accomodate the whole.
                        The british unreasonably protract the evacuation of New York. They appear to be ready to
                            go or stay as shall best answer their views. Major Bauman who was in New York a few days ago was informed by Mr D. Parker
                            that they would not get away untill December If his conjecture should be right, they will hardly go at that time. Your
                            Excellency is probably possessed of such information as to enable you to decide with precision upon their intentions.
                        The wishes of the engineers here been sounded previous to your Excellencys letter. Lt Colonel Villefranche,
                            Major Rochfontaine, and Major L’Enfant would be well pleased to continue in the American service. They wish however to
                            retain their rank in the french army and to go to france this winter. I will endever to find out the inclinations of the
                            others. I am my Dear General with the greatest respect Your Most Obedient Servant
                        
                            H. Knox
                        
                    